

115 S340 IS: Sensible Environmental Protection Act of 2017
U.S. Senate
2017-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 340IN THE SENATE OF THE UNITED STATESFebruary 7 (legislative day, February 6), 2017Mr. Crapo (for himself, Mrs. McCaskill, Mr. Barrasso, Mr. Blunt, Mr. Boozman, Mr. Donnelly, Mr. Enzi, Mrs. Ernst, Mrs. Fischer, Mr. Flake, Ms. Heitkamp, Mr. Inhofe, Mr. Moran, Mr. Risch, Mr. Roberts, and Mr. Thune) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo clarify Congressional intent regarding the regulation of the use of pesticides in or near
			 navigable waters, and for other purposes.
	
 1.Short titleThis Act may be cited as the Sensible Environmental Protection Act of 2017.
		2.Use of authorized
			 pesticides; discharges of pesticides; report
			(a)Use of
 authorized pesticidesSection 3(f) of the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136a(f)) is amended by adding at the end the following:
				
					(5)Use of
 authorized pesticidesExcept as provided in section 402(s) of the Federal Water Pollution Control Act (33 U.S.C. 1342), the Administrator or a State shall not require a permit under that Act for a discharge from a point source into navigable waters of—
 (A)a pesticide authorized for sale, distribution, or use under this Act; or
 (B)the residue of the pesticide, resulting from the application of the pesticide..
			(b)Discharges of
 pesticidesSection 402 of the Federal Water Pollution Control Act (33 U.S.C. 1342) is amended by adding at the end the following:
				
					(s)Discharges of
				pesticides
						(1)No permit
 requirementExcept as provided in paragraph (2), a permit shall not be required by the Administrator or a State under this Act for a discharge from a point source into navigable waters of—
 (A)a pesticide authorized for sale, distribution, or use under the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136 et seq.); or
 (B)the residue of the pesticide, resulting from the application of the pesticide.
 (2)ExceptionsParagraph (1) shall not apply to the following discharges of a pesticide or pesticide residue:
 (A)A discharge resulting from the application of a pesticide in violation of a provision of the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136 et seq.) relevant to protecting water quality if—
 (i)the discharge would not have occurred without the violation; or
 (ii)the amount of pesticide or pesticide residue in the discharge is greater than would have occurred without the violation.
 (B)Stormwater discharges subject to regulation under subsection (p).
 (C)The following discharges subject to regulation under this section:
 (i)Manufacturing or industrial effluent.
 (ii)Treatment works effluent.
 (iii)Discharges incidental to the normal operation of a vessel, including a discharge resulting from ballasting operations or vessel biofouling prevention..
 (c)ReportNot later than 1 year after the date of enactment of this Act, the Administrator of the Environmental Protection Agency, in consultation with the Secretary of Agriculture, shall submit a report to the Committee on Environment and Public Works and the Committee on Agriculture of the Senate and the Committee on Transportation and Infrastructure and the Committee on Agriculture of the House of Representatives that includes—
 (1)the status of intra-agency coordination between the Office of Water and the Office of Pesticide Programs of the Environmental Protection Agency regarding streamlining information collection, standards of review, and data use relating to water quality impacts from the registration and use of pesticides;
 (2)an analysis of the effectiveness of current regulatory actions relating to pesticide registration and use aimed at protecting water quality; and
 (3)any recommendations on how the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136 et seq.) can be modified to better protect water quality and human health.